

 
 

--------------------------------------------------------------------------------

 



 
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT
 
This AMENDMENT NO. 1 TO  SECURITIES PURCHASE AGREEMENT (this “Amendment”) dated
as of March 17, 2010, is by and among MISSION COMMUNITY BANCORP, a California
corporation (the “Company”), and CARPENTER FUND MANAGER GP, LLC (the “Manager”)
on behalf of and as General Partner of each of the following investment-related
limited partnerships: Carpenter Community BancFund, L.P.; Carpenter Community
BancFund-A, L.P.; and Carpenter Community BancFund-CA, L.P. and amends that
Securities Purchase by and between the Company and the Manager dated as December
22, 2009 (the “Agreement”).
 
RECITALS
 
WHEREAS, Section 8(b) of the Agreement provides that either the Manager or the
Company may terminate the Agreement if, without fault of the terminating party,
the First Closing (as defined in the Agreement) does not occur on or before
March 1, 2010; and
 
WHEREAS, the Manager and the Company now wish to amend the Agreement to change
such date.
 
NOW THEREFORE, in consideration of the foregoing, the mutual covenants in the
this Amendment and the Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
AGREEMENT
 
1.  Amendment.  Subsection (b) of Section 8 of the Agreement is amended and
restated in its entirety to read as follows:
 
“(b) By the Manager or by the Company, if, without fault of the terminating
party, the First Closing doesnot occur on or before May 30, 2010;”
 
2.  Miscellaneous.
 
(a)  Representations and Warranties.  Each of the parties hereto represents and
warrants to the other that (i) such party has all necessary power and authority
to execute and deliver this Amendment, (ii) this Amendment has been duly and
validly executed and delivered by such party, and (iii) assuming the due
authorization, execution and delivery of this Amendment by the other party, this
Amendment constitutes the valid, binding agreement of such party, enforceable
against such party in accordance with its terms.
 
(b)  No Other Amendments.  Except as expressly amended hereby, all of the terms
and conditions of the Agreement shall continue in full force and effect.
 
(c)  No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of either party
under the Agreement or any provision thereof, and each party expressly reserves
all such rights, power and remedies.
 
(d)  Interpretation.  The section headings contained in this Amendment are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Amendment.
 
(e)  Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 

3266.003/337542.1A/73313176.1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.
 

         
MISSION COMMUNITY BANCORP
 
 
By:
/s/ Anita M.Robinson
   
Anita M. Robinson,
   
President and Chief Executive Officer
     




 
CARPENTER FUND MANAGER GP, LLC,
on behalf of, and as the General Partner of: Carpenter Community BancFund, L.P.,
Carpenter Community BancFund-A, L.P. and Carpenter Community BancFund-Ca, L.P.
 
 
By:
/s/ John D. Flemming
 
Name:
John D. Flemming
 
Title:
Managing Member





















































 
Signature Page to Amendment No. 1 to Securities Purchase Agreement

3266.003/337542.1                                                                     
A/73313176.1
 
 

--------------------------------------------------------------------------------

 
